Citation Nr: 0937100	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-25 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.

3.  Entitlement to an effective date prior to June 17, 2002 
for the grant of a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to September 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  An April 2003 rating 
decision granted the Veteran's claim of entitlement to TDIU, 
effective June 17, 2002.  An August 2004 rating decision 
denied the Veteran's claims of entitlement to service 
connection for a left knee disability and a right knee 
disability on the basis that new and material evidence had 
not been submitted.  

In April 2005, the Board remanded the issue of entitlement to 
an effective date prior to June 17, 2002 for the grant of 
TDIU for additional development.  The file has now been 
returned to the Board for further consideration.

In a statement received in January 2006, the Veteran asserted 
entitlement to disability ratings in excess of 20 percent for 
both residuals, prostate cancer with residual impotence, and 
degenerative arthritis, left ankle, residuals of fracture.  
The Board notes, however, that the Veteran's residuals, 
prostate cancer with residual impotence, has been rated 100 
percent disabling, effective May 8, 1998.  In any event, 
there is no evidence of record to indicate that such issues 
have been adjudicated.  Thus, the issues of entitlement to 
increased disability ratings for residuals, prostate cancer 
with residual impotence, and degenerative arthritis, left 
ankle, residuals of fracture, are referred back to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Additional development is needed prior to further disposition 
of the claims.

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

As this case involves new and material evidence for the 
claims of entitlement to service connection for a left knee 
disability and a right knee disability, VA is required to 
look at the bases for the prior denial and notify the Veteran 
as to what evidence is necessary to substantiate the element 
or elements required to establish service connection that 
were found insufficient at the time of the previous denial.  
The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis upon 
which the prior claim was denied.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In this case, the Veteran has not yet been 
notified as to the specific evidence necessary to reopen his 
claims of entitlement to service connection for a left knee 
disability and a right knee disability.  On remand, the 
Veteran should be so notified.  

Also, the notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that as 
to the disability rating and effective date for the award of 
benefits that will be assigned if service connection is 
awarded.  Id. at 486.  In this case, the Veteran has not yet 
been notified as to the disability rating and effective date 
for the award of benefits that will be assigned if his claims 
of entitlement to service connection for a left knee 
disability and a right knee disability are reopened and 
service connection is awarded.  On remand, the Veteran should 
be so notified.  

Further, the Board notes that an appellant must be afforded 
the full right to representation in all stages of an appeal.  
38 C.F.R. § 20.600 (2008).  Here, the Veteran completed a VA 
Form 21-22, Appointment of Veterans Service Organization as 
Claimant's Representative in January 2009, in favor of The 
American Legion.  While a VA Form 21-22a, Appointment of 
Individual as Claimant's Representative, dated in June 2008, 
is of record, such appointment was expressly limited to 
issues not currently before the Board, entitlement to service 
connection for a low back disability and a right shoulder 
disability.  There is no evidence that the Veteran has 
revoked his appointment of The American Legion for the issues 
currently before the Board.  

In this regard, the Board notes that when a Veteran has 
appointed a representative, the RO must afford that 
representative the opportunity to execute a VA Form 646, 
Statement of Accredited Representative in Appealed Case, 
prior to certification of the appeal to the Board.  In this 
case, The American Legion has not submitted any arguments on 
the Veteran's behalf as to the issues currently before the 
Board.  The absence of a VA Form 646 indicates that the 
Veteran was not afforded his full right to representation 
during all stages of the appeal.  See 38 C.F.R. § 20.600.  As 
such, on remand, The American Legion must be given an 
opportunity to offer written arguments on the Veteran's 
behalf, and these arguments must be considered by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his 
representative a corrective notice 
under 38 U.S.C.A. § 5103(a) that:  (1) 
notifies the Veteran of the evidence 
and information necessary to reopen the 
claims of entitlement to service 
connection for a left knee disability 
and a right knee disability, (i.e., 
describes what new and material 
evidence is under the appropriate 
standard); and (2) notifies the Veteran 
of what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the 
prior denial on the merits (i.e., 
opinions relating his left knee 
disability and right knee disability to 
his period of active service, or 
opinions finding that his left 
disability and right knee disability 
were aggravated by his service or a 
service-connected disability).

2.  Send the Veteran a corrective under 
38 U.S.C.A.    § 5103(a) that satisfies 
the requirement of Dingess, which 
notifies the Veteran of the disability 
rating and effective date for the award 
of benefits that will be assigned if 
his claims of entitlement to service 
connection for a left knee disability 
and a right knee disability are 
reopened and service connection is 
awarded. 

3.  Contact the Veteran to ascertain if 
he intends The American Legion or his 
private attorney to represent him as to 
the issues currently before the Board.  
If the Veteran does not respond to such 
inquiry, or if he responds that he 
intends The American Legion represent 
him, forward the Veteran's claims file 
to The American Legion and request 
written arguments on the Veteran's 
behalf.  If the Veteran responds that 
he intends his private attorney to 
represent him, obtain a VA Form 21-22a, 
Appointment of Individual as Claimant's 
Representative indicating 
representation as to the issues 
currently before the Board, and written 
arguments on the Veteran's behalf.  
4.  Readjudicate the Veteran's claims 
of whether new and material evidence 
has been submitted to reopen claims of 
entitlement to service connection for a 
left knee disability and a right knee 
disability, and entitlement to an 
effective date prior to June 17, 2002 
for TDIU, considering any additional 
evidence added to the record.  If the 
actions remain adverse to the Veteran, 
provide the Veteran and his 
representative with a Supplemental 
Statement of the Case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).














(CONTINUED ON THE NEXT PAGE)
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


